DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, 11 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0155323 A1 to Ramachandran et al. in view of U.S. Pub. No. 2018/0337931 A1 to Hermoni et al. and further in view of U.S. Pub. No. 2019/0182179 A1 to Pak et al.
As to claim 1, Ramachandran teaches a method comprising: 
generating, by a controller, a rack profile (Configuration Audit Database 210) of a rack hosting a plurality of rack devices comprising physical devices and logical devices (Components 210/230/250), in accordance with a rack topology, wherein the rack profile is based on configuration of the physical devices, the logical devices, and the rack topology (“...The configuration audit database 210 receives E911/LBS valid signature configurations and current configuration data for all service topologies, technologies, and vendors, e.g., from vendor network elements, Operations Support Systems (OSSs), performance and fault systems, provisioning and inventory systems, such as the cell site configuration database 150 (illustrated in FIG. 1), and operation support services, including, e.g., an operator 205 utilizing a graphical user interface (GUI). An E911/LBS signature combines parameter settings for network elements from multiple data sources in order to define how an E911/LBS call should be routed and handled. Each specific mix of vendor, technology, protocol, and service class may have its own unique signature...The configuration audit DB 210 retrieves data via a configuration data bus 212, which may be included within the ELARS tool 160. The retrieved data may be obtained by querying various data sources and may include customer profile data 214 from, e.g., a service provider, for building a complete customer profile, inventory data 216 from an inventory database including network-based inventory data, network topology, and logical and physical link data, performance data 218 from a performance OSS, fault data 220 from a fault OSS, configuration data 222 from a configuration OSS, and vendor data 226 from external vendors. The retrieved data may also include network probe data 224 retrieved by "listening" to a signaling system. The configuration data DB 210 may also receive additional data, e.g., call detail record (CDR) data, detailed network elements and support database configuration parameters, parameters for positioning algorithms for all technologies and phases, SS7 type Lb link information, SIGTRAN Lb link information, market topology as well as latitude/longitude information for all cell sites, other IP links from Operations, Administration and Maintenance/Management (OA&M) networks, and information regarding switch and router topology...” paragraphs 0037/0038/0052); 
receiving, by the controller, information corresponding to the rack profile of the rack from a plurality of peripheral devices disposed in the rack, wherein the information is based on monitored condition of the physical devices (an E911/LBS Auditing and Repair System (ELARS) tool automatically identifies configuration errors that deviate from a standard configuration, also referred to herein as signature configuration....collecting performance and fault data indicating a service quality of the network), the logical devices, and the rack topology (“...According to exemplary embodiments, an E911/LBS Auditing and Repair System (ELARS) tool automatically identifies configuration errors that deviate from a standard configuration, also referred to herein as signature configuration. The ELARS tool enables self-checking and self-configuration of network elements, automated validation of physical connections between network elements, and automatic detection of configurations that can cause potential outages in the form of calls that may route incorrectly. The ELARS tool may identify and repair E911/LBS configurations that can cause potential outages in the form of calls that may route incorrectly, location errors, incomplete configuration, or loss of redundant paths for location services...According to an exemplary embodiment, the ELARS tool 160 audits the performance of various network elements by collecting current configuration data from the various network elements and collecting performance and fault data indicating a service quality of the network. Configuration data and performance and fault data may be collected via the cell site configuration database 150 and one or more operating support systems (OSSs) (not shown in the interest of simplifying the illustration). The ELARS tool 160 determines whether repairs are needed to various network elements based upon a comparison of the configuration data to a signature configuration and based on the fault and performance data. The ELARS tool 160 initiates configuration repairs to the network elements, as described in more detail below with reference to FIG. 2...” paragraphs 0035/0052); 
determining, by the controller, variation in the rack profile based on comparison (“...According to an exemplary embodiment, the ELARS tool 160 audits the performance of various network elements by collecting current configuration data from the various network elements and collecting performance and fault data indicating a service quality of the network. Configuration data and performance and fault data may be collected via the cell site configuration database 150 and one or more operating support systems (OSSs) (not shown in the interest of simplifying the illustration). The ELARS tool 160 determines whether repairs are needed to various network elements based upon a comparison of the configuration data to a signature configuration and based on the fault and performance data. The ELARS tool 160 initiates configuration repairs to the network elements, as described in more detail below with reference to FIG. 2... Referring to FIG. 2, the ELARS tool 160 includes a configuration audit database 210 for receiving configuration data, a business rules tool 230 for comparison configuration data with a signature configuration and determining whether repairs are needed based on the comparison and based on received fault and performance data, and a repair tool 250 for initiating repairs when repairs are determined to be needed. Each of the components 210, 230, and 250 may be implemented as distinct devices, or the components may be incorporated into one device. An example of a device within which one or more of the components 210, 230, and 250 may be implemented is described in detail below with reference to FIG. 3...” paragraphs 0035/0036/0052).
Ramachandran does not explicitly teach generating, by the controller, a second unique identifier based on the information corresponding to the rack profile,
generating, by a controller, a first unique identifier corresponding to a rack profile, and
generating, by the controller, an alert signal in the rack, in response to determination of the variation in the rack profile.  
Hermoni teaches generating, by a controller, a first unique identifier corresponding to a rack profile (“...In use, a system (e.g., an orchestrator, etc.) computes a first unique identifier for a configuration representation associated with a running network service. See operation 702. The system stores the first unique identifier in a blockchain or a shared database. See operation 704. The system computes a second unique identifier for the running network service during production. See operation 106...” paragraph 0119) and 
generating, by the controller, a second unique identifier based on the information corresponding to the rack profile (“...In use, a system (e.g., an orchestrator, etc.) computes a first unique identifier for a configuration representation associated with a running network service. See operation 702. The system stores the first unique identifier in a blockchain or a shared database. See operation 704. The system computes a second unique identifier for the running network service during production. See operation 106...” paragraph 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran with the teaching of Hermoni because the teaching of Hernoni would improve the system of Ramachandran by providing a technique for verifying network service definition/configuration integrity (Hermoni paragraph 0007). 
Pak teaches generating, by the controller, an alert signal in the rack, in response to determination of the variation in the rack profile (“...The central manager reports the management data (at 1635) and may be a software program. For example, the central manager may be used by an administrator of the server rack system 200 to manage the servers and their components in each of the server racks 100. The management data can be reported in various ways. The central manager may generate a user interface that indicates the serve rack value and the device value of the server including the defective component. In another example, the central manager sends a notification (e.g., application message, text message, email, etc.) including the management data to another device of the administrator. The server rack value and the device value may be associated with known locations in the server rack system 200. The reporting allows the server to be located by the administrator for maintenance, repair or replacement...” paragraph 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran and Hermoni with the teaching of Pak because the teaching of Pak would improve the system of Ramachandran and Hermoni by providing a technique for notifying a user or administrator of an abnormality of a server rack.

As to claim 3, Ramachandran teaches the method of claim 1, wherein receiving the information comprises obtaining the information during at least one of an event, a scheduled interval, or a random interval (“...According to exemplary embodiments, an E911/LBS Auditing and Repair System (ELARS) tool automatically identifies configuration errors that deviate from a standard configuration, also referred to herein as signature configuration. The ELARS tool enables self-checking and self-configuration of network elements, automated validation of physical connections between network elements, and automatic detection of configurations that can cause potential outages in the form of calls that may route incorrectly. The ELARS tool may identify and repair E911/LBS configurations that can cause potential outages in the form of calls that may route incorrectly, location errors, incomplete configuration, or loss of redundant paths for location services...According to an exemplary embodiment, the ELARS tool 160 audits the performance of various network elements by collecting current configuration data from the various network elements and collecting performance and fault data indicating a service quality of the network. Configuration data and performance and fault data may be collected via the cell site configuration database 150 and one or more operating support systems (OSSs) (not shown in the interest of simplifying the illustration). The ELARS tool 160 determines whether repairs are needed to various network elements based upon a comparison of the configuration data to a signature configuration and based on the fault and performance data. The ELARS tool 160 initiates configuration repairs to the network elements, as described in more detail below with reference to FIG. 2...” paragraphs 0035/0052).  

As to claim 4, Ramachandran teaches the method of claim 3, further comprising correlating, by the controller, the rack profile with the information to identify the variation in at least one of the physical devices, the logical devices, or the rack topology (“...According to exemplary embodiments, an E911/LBS Auditing and Repair System (ELARS) tool automatically identifies configuration errors that deviate from a standard configuration, also referred to herein as signature configuration. The ELARS tool enables self-checking and self-configuration of network elements, automated validation of physical connections between network elements, and automatic detection of configurations that can cause potential outages in the form of calls that may route incorrectly. The ELARS tool may identify and repair E911/LBS configurations that can cause potential outages in the form of calls that may route incorrectly, location errors, incomplete configuration, or loss of redundant paths for location services...According to an exemplary embodiment, the ELARS tool 160 audits the performance of various network elements by collecting current configuration data from the various network elements and collecting performance and fault data indicating a service quality of the network. Configuration data and performance and fault data may be collected via the cell site configuration database 150 and one or more operating support systems (OSSs) (not shown in the interest of simplifying the illustration). The ELARS tool 160 determines whether repairs are needed to various network elements based upon a comparison of the configuration data to a signature configuration and based on the fault and performance data. The ELARS tool 160 initiates configuration repairs to the network elements, as described in more detail below with reference to FIG. 2...” paragraphs 0035/0052).  

As to claim 5, Ramachandran teaches the method of claim 1, wherein determining the variation in the rack profile comprises detecting the variation in the rack profile during one or more of a transit phase of the rack or an operational phase of the rack (“...According to exemplary embodiments, an E911/LBS Auditing and Repair System (ELARS) tool automatically identifies configuration errors that deviate from a standard configuration, also referred to herein as signature configuration. The ELARS tool enables self-checking and self-configuration of network elements, automated validation of physical connections between network elements, and automatic detection of configurations that can cause potential outages in the form of calls that may route incorrectly. The ELARS tool may identify and repair E911/LBS configurations that can cause potential outages in the form of calls that may route incorrectly, location errors, incomplete configuration, or loss of redundant paths for location services...According to an exemplary embodiment, the ELARS tool 160 audits the performance of various network elements by collecting current configuration data from the various network elements and collecting performance and fault data indicating a service quality of the network. Configuration data and performance and fault data may be collected via the cell site configuration database 150 and one or more operating support systems (OSSs) (not shown in the interest of simplifying the illustration). The ELARS tool 160 determines whether repairs are needed to various network elements based upon a comparison of the configuration data to a signature configuration and based on the fault and performance data. The ELARS tool 160 initiates configuration repairs to the network elements, as described in more detail below with reference to FIG. 2...” paragraphs 0035/0052).

As to claim 8, Pak teaches the method of claim 1, further comprising communicating the alert signal to a management station (“...The central manager reports the management data (at 1635) and may be a software program. For example, the central manager may be used by an administrator of the server rack system 200 to manage the servers and their components in each of the server racks 100. The management data can be reported in various ways. The central manager may generate a user interface that indicates the serve rack value and the device value of the server including the defective component. In another example, the central manager sends a notification (e.g., application message, text message, email, etc.) including the management data to another device of the administrator. The server rack value and the device value may be associated with known locations in the server rack system 200. The reporting allows the server to be located by the administrator for maintenance, repair or replacement...” paragraph 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran with the teaching of Pak because the teaching of Pak would improve the system of Ramachandran by providing a technique for notifying a user or administrator of an abnormality of a server rack.
  
As to claim 10, Pak teaches the method of claim 8, wherein the management station comprises a central management station for a data center management and a building management station for an asset management (“...The central manager reports the management data (at 1635) and may be a software program. For example, the central manager may be used by an administrator of the server rack system 200 to manage the servers and their components in each of the server racks 100. The management data can be reported in various ways. The central manager may generate a user interface that indicates the serve rack value and the device value of the server including the defective component. In another example, the central manager sends a notification (e.g., application message, text message, email, etc.) including the management data to another device of the administrator. The server rack value and the device value may be associated with known locations in the server rack system 200. The reporting allows the server to be located by the administrator for maintenance, repair or replacement...” paragraph 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran and Hermoni with the teaching of Pak because the teaching of Pak would improve the system of Ramachandran and Hermoni by providing a technique for notifying a user or administrator of an abnormality of a server rack.

As to claims 11 and 19, see the rejection of claim 1 above, expect for  a machine readable medium storing program instructions; and a processing resource operably coupled to the machine readable medium and a non-transitory machine readable medium.
 Ramachandran teaches a machine readable medium storing program instructions; and a processing resource operably coupled to the machine readable medium and a non-transitory machine readable medium (“...The processor 310 communicates with a memory 330 via, e.g., an address/data bus (not shown). The processor 310 can be any commercially available or customer processor. The memory 330 is representative of the overall hierarchy of memory devices containing the software and data used to implement the functionality of the device 300. The memory 330 can include, but is not limited to, the following types of devices: processor registers, processor cache, RAM, ROM, PROM, EPROM, EEPROM, flash memory, SRAMD, DRAM, other volatile memory forms, and non-volatile, semi-permanent or permanent memory types; for example, tape-based media, optical media, solid state media, hard disks, combinations thereof, and the like...” paragraph 00047).

As to claims 13-15 and 17, see the rejection of claims 3-5 and 8 respectively.
 

Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0155323 A1 to Ramachandran et al. in view of U.S. Pub. No. 2018/0337931 A1 to Hermoni et al. and further in view of U.S. Pub. No. 2019/0182179 A1 to Pak et al. as applied to claims 1, 11 and 19 above, and further in view of U.S. Pub. No. 2014/0281614 A1 to Mick et al. and further in view of U.S. Pub. No. 2004/0088293 A1 to Daggett. 

As to claim 2, Ramachandran as modified by Hermoni and Pak teaches the method of claim 1, however it is silent with reference to wherein the generating the first unique identifier comprises: 
generating an individual unique identifier for each rack device occupying an Uspace of the rack, an empty Uspace of the rack, and the rack topology, and
 aggregating the individual unique identifier to generate the first unique identifier.  
Mick teaches generating an individual unique identifier (server1) for each rack device occupying an Uspace of the rack, an empty Uspace of the rack (management table 180 maintained by the RMC 120 that stores management information about computing devices in the rack system 100, including information that associates the computing devices with the fans assigned to cool them), and the rack topology (Rack System 100) (“...Because the fans 178 are independent of the computing devices in the frame 102, the RMC 120 stores management information that maps each computing device to a specific fan and manages fan speeds based on the management information. In that regard, FIG. 4 is a simplified illustration of an example management table 180 maintained by the RMC 120 that stores management information about computing devices in the rack system 100, including information that associates the computing devices with the fans assigned to cool them. In more detail, the management table 180 associates physical locations within the frame 102 with the computing devices and fans that are located within them. For example, the management table 180 includes information about each uSpace in the frame 102 and each power zone within each uSpace. As shown in the example of FIG. 4, the management table 180 indicates that server1 is mounted in uSpace 0/power zone 0 and that fan1 cools server1. Devices and fans may span multiple uSpace and/or power zones. For instance, server4 is mounted in both power zone 0 and 1 of uSpace 1 as indicated in management table 180. Further, as mentioned above, a single fan may cool more than one computing device. For example, management table 180 associates fan1 with both server1 and server4. In this manner, when the RMC 120 detects that a specific computing device in the rack system 100 needs additional cooling, it may utilize location information stored in the management table 180 to determine which fan needs to be speed adjusted...” paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran, Hermoni and Pak with the teaching of Mick because the teaching of Mick would improve the system of Ramachandran, Hermoni and Pak by providing a technique of organizing computing devices in unique domains or spaces to allow for optimal access.
Daggett teaches aggregating the individual unique identifier to generate the first unique identifier (“...By combining the three identifiers 112, 122, 132 into a single object, i.e., the aggregate object identifier 152, the hash code function is overridden in the aggregate object identifier class to produce a unique hash code that is then used as the key in the aggregate object identifier map 150. In the above example, the Object.hashCode( ) and Object.equals( ) methods are being overridden with altered behavior in AggregateObjectIdentifier.hashCode( ) and AggregateObjectIdentifier.equal- s( )...After creation, the aggregate object identifier 152 may be used to refer to any other runtime objects (block 220). FIGS. 3A and 3B illustrate exemplary runtime objects of interest 140 that can be referenced using the aggregate object identifier 152. Referring to FIGS. 3A and 3B, the aggregate object identifier 152 may use a single indirection to refer to a baseline object 310 or a collection queue object 320, respectively. Using the aggregate object identifier 152, only one mapping is needed to access a particular object of interest 140, such as the baseline object 310 or the collection queue object 320. For example, for a particular metric on a particular switch device with a particular port sub-component, an exemplary single indirection mapping is illustrated as follows:...Aggregate Object Identifier 1 (metric, switch, port).fwdarw.Configuration (object of interest)...FIG. 3C illustrates exemplary software modules for providing the aggregate object identifiers of FIG. 1B. A retrieval module 350 may obtain a plurality of objects 112, 122, 132 from a database. A creating module 360 may create the aggregate object identifier 152...by combining unique identifiers of the plurality of objects 112, 122, 132 into a single object. A referencing module 370 may reference an object of interest 140 in the database using the aggregate object identifier 152 as a key...FIG. 4 is a flow chart illustrating an exemplary method of using the aggregate object identifier 152 in an exemplary data collection framework. The aggregate object identifier 152 is described in FIG. 4 with respect to performance metrics management for illustration purposes only. One skilled in the art will appreciate that the aggregate object identifier 152 may be used to reference any runtime object...” paragraphs 0024-0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran, Hermoni, Pak and Mick with the teaching of Daggett because the teaching of Daggett would improve the system of Ramachandran, Hermoni, Pak and Mick by providing a technique of managing large number of objects by decreasing object lookup time (Daggett Abstract).

As to claims 12 and 20, see the rejection of claim 2 above.

Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0155323 A1 to Ramachandran et al. in view of U.S. Pub. No. 2018/0337931 A1 to Hermoni et al. and further in view of U.S. Pub. No. 2019/0182179 A1 to Pak et al. as applied to claims 1 and  11 above, and further in view of U.S. Pub. No. 2017/0010652 A1 to Huang et al.

As to claim 6, Ramachandran as modified by Hermoni and Pak teaches the method of claim 1, however it is silent with reference to denying, by the controller, power supply to the rack, in response to determination of the variation in the rack profile.  
Huang teaches denying, by the controller, power supply to the rack, in response to determination of the variation in the rack profile (“...In some implementations, RMC 150 can determine how many power supply units to turn on based on the power usage requirements for server rack 102. For example, each PSU 122, 124, 126, 128 and/or 130 can be configured to supply a certain amount of power (e.g., 300 Watts, 500 Watts, etc.). As described above, RMC 150 can determine the power consumption for server rack 102. For example, the power consumption (e.g., average, maximum, peak, etc.) for server rack 102 can be calculated at 800 Watts. If each PSU 122, 124, 126, 128 and/or 130 is rated at 500 Watts, then two (2) power supply units are required to power server rack 102. To provide protection against PSU failure, the power supply units can be configured in an N+1 configuration. For example, N can be the number of required PSUs to meet the power requirements of server rack 102. Once (1) additional PSU can be provided to mitigate failure of one of the PSUs. Thus, RMC 150 can determine that three (3) PSUs should be powered on for server rack 102...Once RMC 150 determines that a 2+1 configuration is required to supply power to server rack 102, RMC 150 can send PSU configuration information (e.g., including identifiers for the PSUs to turn on) to PMC 140 specifying which PSUs should be turned on. PMC 140 can then turn on the PSUs specified in the configuration information received from RMC 150. Alternatively, the PMC 140 can decide which of the PSUs to turn on. For example, if RMC 150 specifies that PSU 122, 124 and 126 should be turned on, them PMC 140 can turn on PSU 122, 124 and 126 and leave PSU 128 and PSU 130 in a low power or powered off state. Thus, the PSUs necessary to power the server rack (e.g., 2) and provide for failure mitigation (e.g., +1) may be turned on while the remaining PSUs can be turned off...FIG. 2 is a block diagram of an example system 200 for dynamically managing power supply units based on power supply unit status information. System 200 can correspond to system 100 described above. For example, system 200 illustrates the interactions and operations of various components of server rack 102. In a specific example, rack management controller (RMC) 150 can receive status signals from power supply units PSU) 122, 124, 126, 128 and/or 130 and adjust the power supply unit settings in power management controller (PMC) 140 based on the status signals...” paragraphs 0016-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran, Hermoni and Pak with the teaching of Huang because the teaching of Huang would improve the system of Ramachandran, Hermoni and Pak by providing a technique for managing power supply to a server rack system.

As to claim 7, Ramachandran as modified by Hermoni and Pak teaches the method of claim 1, however it is silent with reference to permitting, by the controller, power supply to the rack, in response to determination of a non-variation in the rack profile.  
Huang teaches permitting, by the controller, power supply to the rack, in response to determination of a non-variation in the rack profile (“...In some implementations, power management controller 140 can send a power on signal or power off signal to each power supply unit based on the status signals received from each power supply unit. For example, if PMC 140 receives a PS4_Present signal from PSU 128, then PMC 140 can send a power on signal to PSU 128 to turn on PSU 128. Upon powering on, PSU 128 can send PS4_OK1 and PS4_OK2 signals to PMC 140 to indicate that PSU 128 is operating properly. For example, the PS4_OK1 and PS4_OK2 signals can transmit a value (or voltage) that indicates that the status of PSU 128 is good. If PSU 128 sends PS4_OK1 and PS4_OK2 signals to PMC 140 indicating that PSU 128 is not operating properly (e.g, PS4_OK1 and/or PS4_OK2 values indicate a failure), then PMC 140 can send a signal to PSU 128 to power off PSU 128 to prevent damage to PSU 128 or damage to system 200 (e.g., server rack 102). For example, PMC 140 can store the status (e.g., healthy, failure) of each power supply unit so that PMC 140 does not attempt to turn on a failed power supply unit in the future...” paragraph 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran, Hermoni and Pak with the teaching of Huang because the teaching of Huang would improve the system of Ramachandran, Hermoni and Pak by providing a technique for managing power supply to a server rack system.

As to claim 16, see the rejection of claim 6 above.
 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0155323 A1 to Ramachandran et al. in view of U.S. Pub. No. 2018/0337931 A1 to Hermoni et al. and further in view of U.S. Pub. No. 2019/0182179 A1 to Pak et al. as applied to claims 8 and 17 above, and further in view of U.S. Pub. No. 2007/0204332 A1 Pan et al. and further in view of U.S. Pub. No. 2016/0321486 A1 to Chhuor et al. 

As to claim 9, Ramachandran as modified by Hermoni and Pak teaches the method of claim 8, however it is silent with reference to  authorizing, by the management station, an updated rack profile based on users inputs corresponding to modifications to at least one of the physical device, the logical device, or the rack topology,
and regenerating, by the controller, the first unique identifier based on the updated rack profile.  
Pan teaches authorizing, by the management station, an updated rack profile based on users inputs corresponding to modifications to at least one of the physical device, the logical device, or the rack topology (“... Referring now to FIG. 6, depicted is a schematic flow diagram of a sequence of steps for authorizing an administrator access to the chassis management module (CMM) and for updating a list of authorized user accesses to blades of the blade server system, according to a specific example embodiment of the present disclosure. In step 602, an administrator requests access to the CMM 270. In step 604, the CMM 270 verifies that the administrator access is authorized. If the administrator access is found to be authorized in step 604, then in step 606 the administrator may update the list of authorized user accesses stored in the CMM 270...” paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran, Hermoni and Pak with the teaching of Pan because the teaching of Pan would improve the system of Ramachandran, Hermoni and Pak by providing a technique for controlling access to rack server system.
	Chhuor teaches regenerating (update), by the controller, the first unique identifier based on the updated rack profile (“...According to a further embodiment of the present invention, the management data stored in, or represented by, the label may be updated in response to a change of at least one of the rack, the mounting assembly, and the electronic device. This change may, for example, include moving a rack from one machine room to another machine room, adding or removing a mounting assembly, replacing an electronic device with another electronic device, and other changes related to the rack, the mounting assembly, or the electronic device. In the case of moving the rack, the rack identifier, the location, the maintainer and other information in the management data may be updated. In the case of adding or removing the mounting assembly, the mounting assembly identifier, the location, the maintainer and the like in the management data may be updated. In the case of replacing the electronic device, the identifier, the location, the IP address, the MAC address, the maintainer, the suggested power limitation, the suggested I/O throughput limitation, the suggested thermal protection threshold, and the like of the electronic device in the management data may be updated...” paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ramachandran, Hermoni, Pak and Pan with the teaching of Chhuor because the teaching of Chhuor would improve the system of Ramachandran, Hermoni, Pak and Pan by providing a technique for organizing and managing rack server system

As to claim 18, see the rejection of claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Pub. No. 2015/0081878 A1 to Pabba et al. and directed to a rack management system for automatically constructing a rack, configure, monitor and manage managed devices on rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194